DENY and Opinion Filed June 9, 2022




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00351-CV

           IN RE ARK CONTRACTING SERVICES, LLC, Relator

          Original Proceeding from the 116th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-02192

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Myers, and Justice Nowell
                         Opinion by Chief Justice Burns
      In this original proceeding, relator seeks a writ of mandamus compelling the

trial court to submit the issue of the amount, reasonableness, and necessity of

attorneys’ fees and expenses to a jury before requiring relator’s payment of the

advancement claim. Entitlement to mandamus relief requires relator to show that the

trial court clearly abused its discretion and that relator lacks an adequate appellate

remedy. In re Copart, Inc., 619 S.W.3d 710, 713 (Tex. 2021) (orig. proceeding)

(citing In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding)).
      Based on our review of the petition and the record, we conclude that relator

has failed to show that the trial court abused its discretion. Accordingly, we deny the

petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).



220351f.p05                                 /Robert D. Burns, III/
                                            ROBERT D. BURNS, III
                                            CHIEF JUSTICE




                                         –2–